NO. 07-04-0513-CR

NO. 07-04-0514-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



MARCH 17, 2005



______________________________





GUSTAVO RAMIREZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 242ND DISTRICT COURT OF HALE COUNTY;



NO. B15475-0404 & 15478-0404; HONORABLE ED SELF, JUDGE



_______________________________



Before QUINN and REAVIS, JJ. and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

Pursuant to pleas of guilty, appellant Gustavo Ramirez was convicted of aggravated sexual assault in cause number B15475-0404 and sentenced to 12 years confinement and a $2,000 fine and convicted of burglary in cause number B15478-0404 and sentenced to two years confinement and a $1,000 fine.   

The clerk’s records in these appeals reflect that the trial court entered certifications of defendant’s right to appeal in which it certified these cases were plea bargain cases with no right of appeal.  By letter dated February 16, 2005, this Court notified appellant that the certifications indicate no right of appeal and requested a response by March 7, 2005, noting that failure to file amended certifications showing a right of appeal or failure to provide other grounds for continuing the appeals would result in dismissal.  
See 
Tex. R. App. 25.2(a)(2) & (d); 
see also 
Stowe v. State, 124 S.W.3d 228, 232 (Tex.App.–El Paso 2003, no pet.).  Appellant did not respond and no amended certifications indicating a right to appeal have been filed in a supplemental record.  Thus, we dismiss these appeals.

Accordingly, these appeals are dismissed.
(footnote: 2)
						Don H. Reavis

    Justice





Do not publish.

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.


2:The certification filed in cause number 07-04-0512-CR, an appeal from a revocation order, indicates a right of appeal and was abated to the trial court for further proceedings.